                                   3:20-cv-03280-SEM-TSH # 13          Page 1 of 2
                                                                                                            E-FILED
Judgment in a Civil Case (02/11)                                           Wednesday, 27 January, 2021 11:08:10 AM
                                                                                       Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                     for the
                                            Central District of Illinois

Richard L. Berner, Jr.,                              )
                                                     )
                    Plaintiff,                       )
                                                     )
                               vs.                   )        Case Number: 20-3280
                                                     )
The GSI Group, LLC, d/b/a AGCO                       )
Corporation,                                         )
                                                     )
                    Defendant.                       )

                                        JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                      The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                        This action came before the Court, and a decision has
been rendered.

IT IS ORDERED AND ADJUDGED that judgment is entered in favor of Plaintiff and against
Defendant as follows:

(A) The prayer for relief at paragraph (b.) of the Complaint is granted and Defendant is ordered
to reinstate Plaintiff to the position Plaintiff held at the July 28, 2020 termination, at the same
rate of pay earned prior to termination, on January 29, 2021;

(B) The prayer for damages at paragraph (c.) of the Complaint is allowed and judgment for
damages for past lost earnings and benefits from July 28, 2020 through January 28, 2021 in the
sum of $35,680.50 is entered in favor of Plaintiff and against Defendant;

(C) The prayer for statutory interest on the damages at paragraph (d.) of the Complaint is
awarded on the judgment entered at Paragraph B of this Judgment in the sum of $484.18 (for the
period July 28, 2020 through January 28, 2021);

(D) The prayer for statutory liquidated damages at paragraph (e.) of the Complaint is allowed
and judgment for additional damages in the sum of $72,329.36 (the judgment amount of
Paragraph B plus Paragraph C); and
                                   3:20-cv-03280-SEM-TSH # 13   Page 2 of 2
Judgment in a Civil Case (02/11)


(E) The prayer for reasonable attorney’s fees and costs at paragraph (f.) of the Complaint is
allowed and judgment is entered in the sum of $25,000.00.


Dated: January 27, 2021


                                                        s/ Shig Yasunaga
                                                        Shig Yasunaga
                                                        Clerk, U.S. District Court

Approved:           s/ Sue E. Myerscough
                    Sue E. Myerscough
                    U.S. District Judge
